             Case 7:20-cv-08566 Document 1 Filed 10/14/20 Page 1 of 33




    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK

    DAVID EISENBACH, GEORGE H. EISENBACH,
    JOANNE EISENBACH, JENNIFER YOUNG, DANA
    CARINI, ROSEMARIE ORSHAKOSKI, MICHAEL                           Docket No. 20-CV-08566
    ORSHAKOSKI, JONATHAN D. CHAMPLIN, ANNE
    CHAMPLIN, RAYMOND H. CHAMPLIN, KENNETH
    LEVINE, CATHERINE POLERA, JULIEN DAVIES
    HOPE ROGERS, PHIL WEISS, CYNTHIA KING, JO
    MANGO, and LAURALEE HOLMBO,
                                                                    COMPLAINT
                                        Plaintiffs/Petitioners,     AND PETITION

             -against-

    VILLAGE     OF    NELSONVILLE,      VILLAGE
    OF NELSONVILLE     ZONING      BOARD       OF
    APPEALS, VILLAGE OF NELSONVILLE PLANNING
    BOARD, WILLIAM BUJARSKI, as Building Inspector
    of the Village of Nelsonville,   HOMELAND
    TOWERS, LLC, NEW YORK SMSA LIMITED
    PARTNERSHIP d/b/a VERIZON WIRELESS, and
    NEW CINGULAR WIRELESS PCD LLC d/b/a AT&T,

                                   Defendants/Respondents.


                                    Statement of the case

        1.     This lawsuit challenges the legal sufficiency of the Consent Order1, which

represents a collection of defective land use decisions. As a contractual remedy, the

Consent Order’s authority derives from the statutes it implements; specifically, the TCA,2




1 Reference is made to a certain Stipulation of Settlement and Consent Order, dated January 29, 2020
(the “Consent Order”), which is attached as Exhibit “A”, entered in the action styled: New York SMSA
Limited Partnership d/b/a Verizon Wireless and Homeland Towers v. The Village of Nelsonville, et
al., Docket No. 18-cv-5932 (Briccetti, J.) (the “DJ Action”).
2 47 U.S.C. § 151, et seq. (“Communications Act” or “TCA”)
            Case 7:20-cv-08566 Document 1 Filed 10/14/20 Page 2 of 33




NEPA,3 SEQRA, and ESA.4          As a judicial act, endorsing the Consent Order bypassed

indispensable environmental review that should have first been implemented. This

action implicates the Court’s approval of the Consent Order as violating federal and state

laws, and thus failing to promote the objectives envisioned by the TCA, NEPA, SEQRA,

and the ESA.

       2.      Now, this Court must vacate, annul, and set aside the Consent Order.

       3.      In the DJ Action, the Providers5 sought to enforce alleged TCA violations

relating to the Village constructively denying its applications for site plan approval and

a variance to construct a one-hundred ten-foot (110’) monopine tower and ancillary

wireless telecommunications equipment in the Village of Nelsonville.

       4.      The Providers mainly targeted the Village’s delays, flawed environmental

significance review of the project under SEQRA, and its failure to make a significance

determination before denying their applications. The Providers also asserted claims for

direct violations of TCA § 704. The Village caved to the hefty thud of the Providers’

claims in the DJ Action, which resulted in the de facto approval of the Providers’

applications. These were previously met with heavy public opposition.

       5.      This “sue and settle” gambit paid off for the Providers, but prevented

interested members of the public from a meaningful opportunity to participate in the

SEQRA process.       In its role as parens patriae, the Village failed in adequately

representing the interests of its citizens, who now bring this action.




3 The federal policies embodied by National Environmental Policy Act (“NEPA”) are implemented at
the state level in this case by the New York State Environmental Quality Review Act, which is
promulgated under 6 NYCRR Part 617, et seq. (“SEQRA”).
4 16 U.S.C. § 1531, et seq. (the “ESA”).
5 Collective reference is made to Homeland, Verizon, and AT&T (the “Providers”).




                                               2
                Case 7:20-cv-08566 Document 1 Filed 10/14/20 Page 3 of 33




          6.     Plaintiffs also seek to vacate, annul, and set aside the building permit

issued to Homeland on June 15, 2020 to construct a 95-foot tall monopine tower to

distribute wireless telecommunications services, for ancillary equipment, and site work

including construction of retention walls and a roadway (the “Building Permit”).

          7.     At its essence, this case is about balancing the implementation of

environmental significance review with the TCA’s mandate of promoting the swift

development of wireless telecommunications infrastructure.

          8.     The Communications Act does not entirely preempt NEPA and SEQRA by

virtue of the Supremacy Clause of the U.S. Constitution. But a balance must be struck

between preserving federal interests in developing wireless technology infrastructure

and implementing mandatory environmental review.

                                    Jurisdiction and venue

          9.     The declaratory and injunctive relief Plaintiffs seek are authorized by 28

U.S.C. §§ 2201 and 2202 and FRCP6 57.

          10.    This Court has subject matter jurisdiction pursuant to 28 U.S.C §§ 1331

and 1343.

          11.    Venue in the Southern District of New York is proper under 28 U.S.C. §

1391(b)(2) as Plaintiffs’ claims arose in the Ninth Judicial District.

          12.    Jurisdiction over Plaintiffs’ state law claims is proper pursuant to 28 U.S.C.

§ 1367.

          13.    The Court has pendent jurisdiction over Plaintiffs’ claims arising under

CPLR7 § 7803(3).


6   Fed. R. Civ. P. (“FRCP”).
7   New York Civ. Prac. L. & R. (“CPLR”).


                                                3
            Case 7:20-cv-08566 Document 1 Filed 10/14/20 Page 4 of 33




      14.    Pursuant to CPLR § 271 this hybrid special proceeding is timely because it

is within four months of the Building Permit being issued on June 15, 2020.

      15.    No prior application for similar relief has been sought from this Court or

any other court of competent jurisdiction.

                        The parties and their legal standing

      16.    Plaintiffs/petitioners David Eisenbach, George H. Eisenbach, and Joanne

Eisenbach are individuals who own and/or reside on real property known as 34 Billy’s

Way, Cold Spring, New York 10516 (the “Eisenbach Property”).

      17.    Plaintiffs/petitioners Jennifer Young and Catherine Polera are individuals

who own and/or reside on real property known as 449 Lane Gate Road, Cold Spring, New

York 10516 (the “Young Property”).

      18.    Plaintiffs/petitioners Dana Carini and Julien Davies are individuals who

own and/or reside on real property known as 75 Moffat Road, Cold Spring, New York

10516 (the “Carini Property”).

      19.    Plaintiff/petitioners Rosemarie Orshakoski and Michael Orshakoski are

individuals who own and/or reside on real property known as 115 Moffat Road, Cold

Spring, New York 10516, (the “Orshakoski Property”).

      20.    Plaintiff/petitioner Jonathan D. Champlin, Anne Champlin, and Raymond

H. Champlin are individuals who own and/or reside on real property known as 9

Rockledge Road, Nelsonville, New York 10516 (the “Champlin Property”).

      21.    Plaintiff/petitioner Kenneth Levine is an individual who owns and/or

resides on real property known as 103 Healy Road, Nelsonville, New York 10516 (the

“Levine Property”).




                                             4
              Case 7:20-cv-08566 Document 1 Filed 10/14/20 Page 5 of 33




      22.      Plaintiff/petitioner Hope Rogers is an individual who owns and/or resides

on real property known as 160 Moffat Road, Cold Spring, New York 10516 (the “Rogers

Property”).

      23.      Plaintiffs/petitioners Phil Weiss and Cynthia King are individuals who own

and/or reside on real property known as 752 East Mountain Road South, Cold Spring,

New York 10516 (the “Weiss Property”).

      24.      Plaintiff/petitioner Jo Mango is an individual who owns and/or resides on

real property known as 392 Main Street, Nelsonville, New York 10516 (the “Mango

Property”).

      25.      Plaintiff/petitioner Lauralee Holmbo is an individual who owns and/or

resides on real property known as 6 Parsonage Street, Cold Spring, New York 10516 (the

“Holmbo Property”).

      26.      The Champlin Property is within very close proximity (i.e. less than five

hundred (500) feet) to the Project, thus intensifying its adverse physical and

environmental impacts--both qualitatively and quantitatively--from the general public

and community

      27.      The Eisenbach Property, Young Property, Carini Property, Orshakoski

Property, Champlin Property, Levine Property, Rogers Property, and Weiss Property are

within close proximity (i.e. less than one thousand five hundred (1,500) feet) to the

Project, which still magnifies its adverse environmental impacts to a greater degree than

the general public and community.




                                            5
            Case 7:20-cv-08566 Document 1 Filed 10/14/20 Page 6 of 33




      28.    The Mango Property and Holmbo Property are close enough to the Project

that its adverse impacts will still yield an impact and permanent harm different that

those cast on general public and community.

      29.    Each of the individual properties identified in Paragraphs 16-25, above, are

in such close proximity to the Project and the Premises to generate adverse

environmental impacts that are unique and fundamentally different from the public at

large including:

              (a)     negative visual impacts (e.g., Project bulk and scale from
                      building elements, and increased light and visual pollution);

              (b)     physical disturbances to natural habitats due to Project site
                      disturbances, grading, and an increase in impervious
                      surface coverage on the Premises;

              (c)     increased stormwater       runoff   causing    erosion   and
                      sedimentation;

              (d)     destruction and elimination of native wildlife habitats such
                      as birds, bats, mammals, and native plant species;

              (e)     displacement of rare and protected species of plants and
                      animals including Indian Bats and Northern Long-eared
                      Bats; and

              (f)     displacement of native animals that once frequented the
                      Premises and surrounding properties of plaintiffs.

      30.    The Project’s individual and cumulative environmental impacts will

uniquely and particularly impact Plaintiffs due to their proximity, alone, to the Project.

      31.    The failure to consider private rights of way and limited means of access to

the Premises over private roads or ways could also seriously compromise access to the

Project and the Premises.




                                            6
               Case 7:20-cv-08566 Document 1 Filed 10/14/20 Page 7 of 33




      32.       Plaintiffs will otherwise be directly and uniquely impacted by the Project

and its adverse physical and environmental impacts.

      33.       Upon information and belief, the Village is a municipal corporation

organized and existing under New York State laws with its principal office located at

Village Hall, 258 Main Street, Nelsonville, New York 10516.

      34.       The Village, as a municipality, its departments, bureaus and officers

thereof, is empowered and responsible to perform and exercise all powers, duties,

privileges and immunities granted to it by the United States Constitution, New York

State Constitution and other applicable provisions of law.

         35.    Upon information and belief, the Planning Board was and is a duly

constituted board created by the Village pursuant to Article 2 of New York’s Village Law

and the Village’s Charter, Local Laws, Ordinances, and Resolutions.

         36.    Upon information and belief, the ZBA was and is a duly constituted board

created by the Village pursuant to Article 2 of New York’s Village Law and the Village’s

Charter, Local Laws, Ordinances, and Resolutions.

         37.    Homeland is a domestic limited liability company having an office located

at 9 Harmony Street, 2nd Floor, Danbury, Connecticut 06810.

         38.    Verizon is a limited partnership authorized to do business in the State of

New York having an office located at One Verizon Way, Basking Ridge, New Jersey

07920.

         39.    AT&T is a domestic corporation authorized to do business in the State of

New York.




                                             7
              Case 7:20-cv-08566 Document 1 Filed 10/14/20 Page 8 of 33




        40.     Defendants8 are each a “person” subject to suit and are being sued for

declaratory relief, injunctive relief, or seeking judicial review of a final agency action(s)

discharged in their capacity as a Village official or a duly constituted board.

                                     Statutory background

A.      The Communications Act

        41.     In 1996, Congress amended the Communications Act of 1934 to establish

“a pro-competitive, de-regulatory national policy framework designed to accelerate

rapidly private sector deployment of advanced telecommunications and information

technologies and services to all Americans by opening all markets to competition.”9 These

amendments were designed to dismantle legal, operational, and financial barriers to

telecommunications markets that had previously stifled competition in the past.

        42.     TCA § 253(a) embodies this preemptive mandate in providing that

“[n]o State or local statute or regulation, or other State or local legal requirement, may

prohibit or have the effect of prohibiting the ability of any entity to provide any interstate

or intrastate telecommunications service.”10

        43.     The Supremacy Clause of the U.S. Constitution empowers Congress to

preempt state or local laws or regulations under certain specified conditions.11 And




8 Defendants/respondents the Village of Nelsonville (“Village”), Village of Nelsonville Zoning Board of
Appeals (“ZBA”), Village of Nelsonville Planning Board (“Planning Board”), William Bujarski, as
Building Inspector of the Village of Nelsonville (the “Building Inspector”) (collectively, the “Village”),
Homeland Towers, LLC (“Homeland”), New York SMSA Limited Partnership d/b/a Verizon Wireless
(“Verizon”), and New Cingular Wireless PCD LLC d/b/a AT&T (“AT&T”) (collectively, the
“Defendants”).
9 S. Conf. Rep. No. 104-230, 104th Cong., 2d Sess. 1 (1996).
10 47 U.S.C. § 253(a).
11 See, e.g., Louisiana PSC, 476 U.S. at 368




                                                    8
             Case 7:20-cv-08566 Document 1 Filed 10/14/20 Page 9 of 33




preemption of state law or regulation occurs “when there is outright or actual conflict

between federal and state law.”12

       44.     However, TCA § 332(c)(7) entitled “preservation of local zoning authority”

delegates state and local authority over zoning and land use decisions for personal

wireless service facilities albeit with specific limitations on that authority. For example,

state or local governments may not discriminate against providers of functionally

equivalent services and must act on applications within reasonable periods of time.13

       45.     Allegations that a state or local government has acted inconsistently with

TCA § 332(c)(7), et seq. are justiciable controversies that may be litigated.

B.     NEPA and SEQRA

       46.     NEPA is “our basic national charter for protection of the environment.”14

The statute was conceived with the purpose of prioritizing comprehensive environmental

analysis to ensure that federal agencies carefully examine the environmental significance

and range of potential impacts from their decisions before they are undertaken. NEPA

also ensures that the public is made aware of the range of environmental effects and

impacts attending land use applications and agency decision-making.

       47.     To license new wireless communications facilities, the FCC requires that

project proponents identify all actions that may have a significant environmental effect

for which environmental assessments must be prepared, and this includes:

               (i)     Facilities that: (i) may affect listed threatened or endangered
                       species or designated critical habitats; or (ii) are likely to
                       jeopardize the continued existence of any proposed
                       endangered or threatened species or likely to result in the
                       destruction or adverse modification of proposed critical

12 Louisiana PSC, 476 U.S. at 368, citing, Free v. Bland, 369 U.S. 663 (1962).
13 See 47 U.S.C. § 332(c)(7)(B) for a full list of enumerated limitations.
14 40 C.F.R. § 1500.1(a).




                                                  9
             Case 7:20-cv-08566 Document 1 Filed 10/14/20 Page 10 of 33




                       habitats, as determined by the Secretary of the Interior
                       pursuant to the Endangered Species Act of 1973 (“ESA”); and

               (ii)    Facilities that may affect districts, sites, buildings, structures
                       or objects, significant in American history, architecture,
                       archeology, engineering or culture, that are listed, or are
                       eligible for listing, in the National Register of Historic
                       Places.15

       48.     In New York, NEPA’s charter and purpose is mechanized through SEQRA.

       49.     Every land use decision requires that the reviewing agency examine the

proposed action’s impact on the environment by implementing the stages of the SEQRA

review process.16

       50.     SEQRA’s implementing regulations require that “[n]o agency involved in

an action may undertake, fund or approve the action until it has complied with the

provisions of SEQRA.17        In determining the environmental significance of land use

decisions, the reviewing agency is charged with classifying the types of actions

comprising a land use and the potential to yield an adverse environmental impact.

       51.      Type I or Unlisted actions under SEQRA are more likely to have significant

adverse environmental impacts.18 By contrast, Type II actions involve activities that

have been found by New York State as having no significant environmental impacts.

These actions are statutorily exempt from SEQRA review.19 Type II actions do not

require preparation of an EAF, a negative or positive declaration of environmental




15 47 C.F.R. § 1.1307(a)(3) and (4); 16 U.S.C. § 470f., which is also referred to as Section 106 of the
National Historic Preservation Act (“NHPA”).
16 22 N.Y.C.R.R. Part 617.
17 6 NYCRR 617.3(a).
18 6 NYCRR § 617.4.
19 6 NYCRR § 617.5(a).




                                                  10
                 Case 7:20-cv-08566 Document 1 Filed 10/14/20 Page 11 of 33




significance, or an EIS. SEQRA regulations enumerate certain actions as Type II, which

are categorically excluded from SEQRA review.20

           52.     Here, leaving aside how the Project could have or should have be typed

under SEQRA, the Village avoided this mandatory review process altogether.21

                                     Factual background

           53.     The Providers develop and operate telecommunications infrastructure to

provide mobile telephone and other wireless communication services nationwide by the

grant of licenses from the Federal Communications Commission.

           54.     Through the adoption of federal mandates, regulations, and as promulgated

through acts of Congress, the proliferation of telecommunications facilities--in particular,

wireless communications--is a widely-recognized demand throughout the United States.

To that end, telecommunications companies including the Providers closely study and

deploy resources to ensure consistency and wireless communication services and to avoid

interruptions and gaps in wireless service coverage.

           55.     Telecommunications companies regularly analyze and perform studies

assessing the above referenced infrastructure and wireless communication needs

throughout New York State. In particular, the Providers recently identified natural

topographical features throughout the Village of Nelsonville making it prone to wireless

transmission and reliability problems for to personal wireless service coverage and

emergency service providers.

           56.     To this end, the Providers sought to locate and install a wireless service

generating facility on a certain 9.63-acre tract of real property known as 15 Rockledge


20   6 NYCRR 617.5(c).
21
     Complaint, ¶¶ 141-143.


                                                11
             Case 7:20-cv-08566 Document 1 Filed 10/14/20 Page 12 of 33




Road, Nelsonville, New York 10516 (the “Premises”). Originally, they sought permission

to construct this antenna and ancillary equipment by means of a special use permit as

required by Code § 188-67, et seq. In addition, because the Premises is landlocked, the

Providers requested interpretive relief from the ZBA to determine the need for a variance

from New York State Village Law § 7-736, which requires that a property be accessible

by a street recognized on a duly filed and recorded plat. Additionally, the Providers

required site plan approval from the Planning Board. The Providers made these three

applications to the Village as detailed below (collectively, the “Applications”).

A.     Planning and Zoning Board Proceedings

       57.     On July 20, 2017, the Providers filed applications for special use permit, an

application for variance with the ZBA, and a site plan application with the Planning

Board in connection with the Project. Subsequently, the Providers supplemented the

Applications with a host of correspondence and submissions detailing physical and

engineering data supporting the Project, area analyses assessing deficiencies in the need

for enhanced wireless services, and a long form environmental assessment form.

       58.     The Building Inspector then referred the Project to the ZBA for review of

its special use permit application for relief from Village Law § 7-736. If approved by the

ZBA, the Planning Board would have then considered the Project’s site plan application.

       59.     In the ensuing year, the Providers made numerous submissions to the ZBA

and Planning Board supplying additional engineering data, radiofrequency studies,

consulting reports and analyses, and correspondence supporting the Project. In response,

the Village engaged engineers and site planning professionals to analyze the Project’s

numerous components to provide feedback and guidance to the Village in its review.




                                             12
             Case 7:20-cv-08566 Document 1 Filed 10/14/20 Page 13 of 33




       60.     The Village’s professional consultants made findings including that gaps in

wireless coverage existed in the process of reviewing Project submissions.

       61.     On or about October 18, 2017, counsel for the Providers supplied

correspondence from New York State’s Historic Preservation Office “(SHPO”) to the ZBA

and Planning Board identifying that the Project, in its then-form, would not adversely

affect those districts, sites, buildings, structures, or objects either listed or eligible for

listing on the National Register of Historic Places.

       62.     In October, 2017, the Planning Board began questioning the need for

alternative site proposals from that of the Premises. The Providers, in turn, identified a

lack of feasible alternatives to the Project including four nearby church steeples of

significantly less height and a 120-foot tall facility located at 2 Secor Street, which was

owned by the Village.       Ultimately, these alternatives failed due to engineering

insufficiency and heavy public opposition.

       63.     On November 15, 2017, the ZBA and Planning Board commenced their joint

public hearings on the Applications.

       64.     From November 15, 2017 through April 4, 2018, both boards held

protracted public hearings, during which time Project opponents raised a plethora of

objections. Chief among these objections was the Premises being landlocked. Access was

proposed over a private right of way. For decades, the strip of private property known as

“Rockledge Road” was used exclusively and uninterrupted as access to various landlocked

parcels including the Premises for personal use. Certain Project opponents argued that

the Providers (specifically, Homeland) proposed a use entirely outside of the scope of the

right-of-way through their building permit application.




                                             13
             Case 7:20-cv-08566 Document 1 Filed 10/14/20 Page 14 of 33




       65.     Major Project objections also included disputes over demonstrating

significant gaps in wireless coverage and actual need to provide such communication

services by constructing a tower.

       66.     Opponents also cited the Project’s negative aesthetic and environmental

impacts on the Cold Spring Rural Cemetery, which had recently been listed as a property

of historic significance.

       67.     Many homeowners living in close proximity to the Project including

Plaintiffs spoke out against its adverse aesthetic and environmental impacts that would

be foisted upon them especially given their proximity to it.

B.     Deciding the Applications

       68.     On May 30, 2018, the ZBA and Planning Board convened a joint meeting to

decide the Applications. At this meeting, the ZBA extensively discussed the progress of

the Applications and alternative concepts to a one-hundred and ten (110) foot monopine

antenna. Ultimately, Project alternatives were abandoned.

       69.     The boards discussed that granting the Applications required two

conditions, the first being that telecommunications facility be made available for public

safety purposes and the second that tree preservation and screening be prioritized.

       70.     The boards discussed the viability of potential alternative locations for the

Project and the lack of a viable alternative to the Project being sited on the Premises.

       71.     The ZBA Chairman then discussed in detailed architectural and historical

basis for conserving the cultural and strict aesthetic characteristics surrounding the

Premises including the Cold Spring Cemetery. He then concluded that deciding the fate

of such wireless telecommunications facilities in the village of Nelsonville was best suited




                                             14
             Case 7:20-cv-08566 Document 1 Filed 10/14/20 Page 15 of 33




to local boards rather than “a Federal District Court judge” dictating their future.22 The

ZBA Chairman then voted in favor of the Providers’ special use permit application.

       72.     ZBA Member Clements then followed by articulating her concerns to

preserve viewsheds and visual impacts she believed exceeded the Code, and subsequently

voting against the application. Two additional “no” votes followed and then a final vote

in favor of the special use permit application.

       73.     The ZBA denied the Providers’ special use permit application by a 3-2 vote.

       74.     When prompted by Homeland’s attorney, the ZBA’s attorney then indicated

that the related applications before the ZBA for relief from Village Law § 7-736 and for

site plan approval were constructively denied.

       75.     On June 12, 2018, the ZBA published notice of its decisions.

C.     The DJ Action.

       76.     On June 29, 2018, the Providers commenced litigation against the Village

alleging a host of federal and state claims. In particular, the Providers asserted the

following ten causes of action against the Village:

             Count                     Nature of relief sought
               1                  ZBA determinations not in writing:
                                      47 U.S.C. § 332(c)(7)(B)(iii)
               2          Village’s actions violated FCC “Shot Clock Order”:
                                       47 U.S.C. § 332(c)(7)(B)(ii)
               3                    Effective denial of applications:
                                      47 U.S.C. § 332(c)(7)(B)(iii)
               4                         Effective prohibition:
                                     47 U.S.C. § 332(c)(7)(B)(i)(II)
               5                 Prohibition of services, bar to entry,
                          and unreasonable discrimination: 47 U.S.C. § 253
               6                             Excessive fees


22Reference is made to Page 70, Lines 2-324 of the transcript of proceedings from a joint meeting of
the ZBA and Planning Board held on May 30, 2018 and accompanying transcript that is available at:
https://static.wixstatic.com/ugd/b667a0_176ee59251a9446d8e17f92ee1487ab8.pdf.


                                                15
                Case 7:20-cv-08566 Document 1 Filed 10/14/20 Page 16 of 33




                  7                  Judicial review (CPLR Article 78)
                  8              Violation of Freedom of Information Law
                  9              New York Constitutional claims alleging
                                  violation of 5th Amendment and Taking
                  10                             Violation of
                               Open Meetings Law by illegal executive session

          77.     On July 30, 2020, the Village appeared in the DJ Action by filing an answer

with broad and qualified denials and raising stock affirmative defenses. The Village did

not interpose any counterclaims.

          78.     On January 29, 2020, the DJ Action was then settled by executing the

Consent Order, which reduced the height of the monopine tower from 110 feet to 95 feet.23

Additionally, the Consent Order outlined physical, environmental, and aesthetic

parameters to mitigate the Project’s imposing nature, chief among them:

          (a)     surrounding the telecommunications facility on the premises with 8-
                  foot-high cedar privacy fencing;

          (b)     implementing security and lighting systems designed to minimize or
                  eliminate light pollution;

          (c)     minimizing or eliminating the Project’s noise pollution;

          (d)     reserving certain Project elements for the Building Inspector’s
                  “reasonable approval” at the “building permit stage”24 such as
                  monopine tower color, retaining wall design and appearance,
                  retaining wall fencing, level spreader sizing and stone riprap at pipe
                  outlets, and layout and geometry of the site access driveway;

          (e)     simulation of a pine tree to the greatest extent commercially
                  reasonable for the monopine tower with high density branches in
                  needles running from the top down to approximately 40 feet above
                  finished grade consistent with attached drawings; and

          (f)     installation of vegetative screening and camouflaged netting and
                  fencing.



23   A true and correct copy of the Consent Order is attached as Exhibit “B”.
24   Neither of these phrases are defined in the Consent Order.


                                                    16
              Case 7:20-cv-08566 Document 1 Filed 10/14/20 Page 17 of 33




(the “Consent Order Site Modifications”); (Consent Order, ¶ 2).

        79.     Upon successfully completing the Consent Order Site Modifications, the

Building Inspector was required to issue a certificate of compliance within fifteen (15)

days. (Consent Order, ¶ 4).

        80.     The Providers were also required to establish a $30,000 fund “to be held

and distributed by the Village to nearby property owners to install landscaping” and the

Providers “have no responsibility to maintain any such landscaping.” (Consent Order, ¶

6). No further specificity was provided on how this parameter would be implemented.

        81.     Oddly, the Consent Order also recites that “the Village makes no

representation whatsoever whether the ability or authority to construct or maintain the

proposed improvements in Exhibit A are within the rights Plaintiffs claim under the

‘Existing Rockledge Road Access Easement’ (Liber 667, pg. 615) referenced therein.”25

(Consent Order, ¶ 8)

        82.     Perhaps the most controversial recitation is that “this Consent Order shall

be deemed a Type II action under the New York State Environmental Quality Review

Act, as it is the action of a court. 6 N.Y.C.R.R. § 617.5(c)(46).” (Consent Order, ¶ 13).



D.      Project changes and building permit review

        83.     Since the ZBA denied the Providers’ special use permit application and

constructively denied the balance of the sought-after relief nearly two years and six




25 This reference is believed to harken back to significant neighbor opposition to the Applications
addressing whether the Homeland, as successor-in-interest to the Premises, is actually possessed of a
right, title, or interest to the right of way providing access to the otherwise landlocked Premises. This
issue is concurrently being litigated by interested parties in State Court (i.e. Supreme Court of the
State of New York, Putnam County).


                                                   17
            Case 7:20-cv-08566 Document 1 Filed 10/14/20 Page 18 of 33




months ago, the Project has undergone significant changes beyond the Consent Order

Site Modifications.

      84.     Shortly after adopting the Consent Order, the Providers filed an application

for building permit for the Project with the Village’s Building Department.

      85.     By a rejection letter, dated March 26, 2020, the Building Inspector cited

substantial changes to the Project including:

              (a)     Significantly less detailed plans than the original set supplied
                      to the Court in the DJ Action (i.e. fewer drawings, details, and
                      Code compliance tables);

              (b)     Realignment of the access drive to and on the Premises
                      requiring potential removal of additional trees;

              (c)     Lack of compliance with NYS Fire Code including omission of
                      the required “turnaround” and omission of emergency access
                      key box;

              (d)     Omission of two required parking spaces required by Code;

              (e)     Drive profile reflecting gradient of 14.89% exceeding NYS
                      Fire Code maximum of 10%;

              (f)     Omission of drawings reflecting nature, appearance, and
                      positioning of communications tower pole; and

              (g)     Omission of retaining wall design reflecting appearance and
                      structural composition.

      86.     By letter, dated May 28, 2020, Homeland responded to the Building

Inspector’s deficiency letter including access drive realignment:

              “the access drive has been realigned in consideration to minimizing
              impacts to the subject property both during and after completion of
              construction. The minor realignment of the axis driveway avoids
              significant exposed rock outcroppings, thereby aiming to minimize
              the need for unnecessary rock removal.”

Addressing increased tree removal, Homeland responded:




                                             18
             Case 7:20-cv-08566 Document 1 Filed 10/14/20 Page 19 of 33




               “the minor [access drive] realignment requires different trees to be
               removed while others previously marked for removal would now
               remain. This would serve to benefit adjacent properties as some of
               the required tree removal would be further from the property line.
               An updated survey within the area of disturbance has been
               provided.”

       87.     On June 15, 2020, the Building Inspector issued a building permit to

Homeland.

       88.     Despite the issuance of a building permit to Homeland, significant and

unstudied changes were made to the Project after execution of the Consent Order:

           Issue              As represented in                     As represented in
                            construction drawings              construction drawings (May
                               (March 13, 2020)                          18, 2020)

       Tree removal                   43 trees                               66 trees

          Parking                   None shown                               2 spaces

        Concrete                    None shown                      10’ x 12’ pad (Verizon)
          pads                                                       10’ x 18’ pad (AT&T)
        Monopine            Branches in even, conical           Branches and appearance more
         tower                       shape                          naturally contoured26


(the “Additional Project Changes”).

       89.     The Additional Project Changes were not considered by the Village or the

ZBA, as lead agency under SEQRA. Nor were they contemplated by the parties to the

DJ Action and the Court before adopting the Consent Order.




26In a subsequent construction drawing, dated June 12, 2020, the monopine branches and shape revert
back to a slightly tapered version of the branch design and density shown in the construction drawing,
dated March 13, 2020. There is no explanation for this significant visual and aesthetic change after
the issuance of the building permit. True and correct copies of these three construction drawings are
attached as Exhibit “C”.


                                                 19
             Case 7:20-cv-08566 Document 1 Filed 10/14/20 Page 20 of 33




       90.     Individually, each change is significant to the Project and its environmental

significance review under SEQRA.

       91.     Because the Additional Project Changes occurred after the Village denied

the Applications and after entry of the Consent Order, the municipal agencies charged

with implementing SEQRA (i.e. the ZBA and Planning Board)--and even the Court--

never received complete or accurate information about these or other issues affecting the

Project.

E.     Real dangers posed by the Consent Order

       92.     As the byproduct of the Providers’ sue and settle tactic, the Consent Order

is a compromise more so than the culmination of a comprehensive and well-studied land

use project.

       93.     First, in bypassing NEPA and SEQRA review, the Project not only hurts

the community burdened by its looming visual presence, but it will compromise the

interests of the federal government and the Providers in creating more effective

infrastructure with the help of local knowledge.

       94.     Secondly, the Consent Order is an end-around mandatory ESA review.

Without any study of the Project’s impacts on threatened and endangered species, its

environmental impacts on them might well be irreversible.

       95.     Third, the Consent Order eliminates any discretion that the Code once

invested in the Planning Board and ZBA to regulate uses within the Village, and to

ensure that local and specific needs can be addressed by a representative and

presumptively open process.




                                             20
                Case 7:20-cv-08566 Document 1 Filed 10/14/20 Page 21 of 33




          96.     And finally, the Consent Order has invested the Building Inspector with

broad discretion to review and authorize significant and unstudied Project changes. He

did so unilaterally and without any environmental review analysis or SEQRA review.

This eviscerates the statute’s purpose and mandatory Code provisos discussed herein.

And this was an illegal delegation of SEQRA review authority.

          97.     For these reasons, the Consent Order is a fundamentally flawed, illegal,

and dangerous litigation tool that should be vacated, annulled, and set aside.

          98.     The Additional Project Changes, alone, warrant this Court granting such

relief so that SEQRA can be implemented and actually followed, which the Providers

even admit in their complaint was not done by the Village.27

                                     Federal claims for relief

                                             Count I:
                                  Failure to comply with NEPA

          99.     Plaintiffs incorporate by reference all prior paragraphs.

          100.    The FCC is a federal agency subject to NEPA.

          101.    The FCC’s implementing regulations apply to state and local agency

implementation of NEPA through “little NEPAs” such as SEQRA.

          102.    As a preliminary step, an agency may first determine whether the effects

of an action may be significant.28

          103.    Neither the ZBA nor the Planning Board conducted any environmental

review of the Project before denying the Applications.

          104.    The Village’s review of the Project violated SEQRA by:

                  (a)     failing to determine whether the Project is subject to SEQRA;

27
     Complaint, ¶¶ 141-143 (Ex. A).
28   40 C.F.R. §§ 1501.4(b). See 6 N.Y.C.R.R. §§ 617.4 and 617.5.


                                                   21
               Case 7:20-cv-08566 Document 1 Filed 10/14/20 Page 22 of 33




                  (b)     failing to notify all involved and interested agencies with
                          respect to the Applications;

                  (c)     failing to make any SEQRA determination of significance,
                          individually or collectively, relating to the Project; and

                  (d)     failing to identify any visual impacts from the Project or make
                          any findings to that effect.

          105.    Neither the parties to the DJ Action nor the Court conducted any

environmental review of the Project before adopting the Consent Order.

          106.    Neither the ZBA, Planning Board, nor the parties to the DJ Action provided

any legally sufficient justification for failing to comply with NEPA in denying the

Applications, and then in adopting the Consent Order.

          107.    The Consent Order is unlawful because it conflicts with NEPA’s text,

structure, and purpose.

          108.    The Consent Order violates NEPA by adopting provisions that, both

individually and collectively, conflict with its overriding purposes of environmental

protection, public participation, and informed decision making. Specifically, the Consent

Order summarily designates the actions encompassed by the Project as being “Type II”

under SEQRA because they constitute “actions of any court.”29                This designation,

however, is misleading and false because the sum of its constituent parts rise to a level

of significance under SEQRA, and the Consent Order authorizes further discretionary

actions yielding the possibility of potential significance thereafter.




29   6 N.Y.C.R.R. § 617.5(c)(46).


                                                 22
            Case 7:20-cv-08566 Document 1 Filed 10/14/20 Page 23 of 33




       109.    Any order that leaves some discretion as to the methods of implementing

the order will, in turn, render those discretionary aspects of the action as potentially

subject to SEQR review.30 Here, the Consent Order does just that. After its execution,

it vested review authority and discretion in the Building Inspector, who then reviewed

and authorized the Additional Project Changes.

       110.    Neither the Village nor any of the parties to the DJ Action supply any

explanation underlying the Project’s Type II determination under SEQRA in the Consent

Order before its execution.

       111.    SEQRA requires that a reviewing agency take a “hard look” at all the

relevant areas of environmental concern and make a “‘reasoned elaboration’ of the basis

for [its] determination.31

       112.    In summarily denying the Applications, the Village failed to take the

mandatory “hard look” at the Project’s potential environmental impacts.

       113.    The SEQRA process had not even been started before the Village denied

the first of the Applications. And SEQRA was not implemented any further between

denying the Applications, commencing the DJ Action, and executing the Consent Order.

       114.    Adopting the Consent Order without any further SEQRA review was

arbitrary and capricious, an abuse of discretion, and contrary to NEPA’s procedural and

substantive requirements.

       115.    As such, the Consent Order is contrary to NEPA’s mandates and must be

vacated, annulled, and set aside.



30See N.Y. Dept. of Envtl. Conserv., SEQR Handbook, 4th Ed. (2019) at 40.
31Jackson v. N.Y. State Urban Dev. Corp., 67 N.Y.2d 400, 417 (1986), citing, Aldrich v. Pattison, 107
A.D.2d 258, 265 (2d Dep’t 1985).


                                                 23
            Case 7:20-cv-08566 Document 1 Filed 10/14/20 Page 24 of 33




                                         Count II:
                             Failure to comply with the ESA

       116.    Plaintiffs incorporate by reference all prior paragraphs.

       117.    The ESA mandates that the FCC and, derivatively, the Village ensure that

development     activities   including    the   construction     and    operation    of   wireless

telecommunications facilities is not likely to jeopardize the continued existence of

any endangered species or threatened species or result in the destruction or adverse

modification of habitat of such species.32

       118.    Here, at least two (2) species of mammals in the location of the Premises

and the Project could be affected by activities on the Premises:

               (a)    Indiana Bat (Myotis sodalis), which is currently listed as
                      “Endangered”; and

               (b)    Northern Long-eared Bat (Myotis septentrionalis), which is
                      currently listed as “Threatened”.33

       119.    The ESA requires that, through consultation, the Village ensures that the

Project does not jeopardize the continued existence of threatened or endangered species

including the Indiana Bat and Northern Long-eared Bat.

       120.    The Consent Order was adopted without independently ensuring that the

contemplated actions will not jeopardize the continued existence of threatened or

endangered species including the Indiana Bat and Northern Long-eared Bat.

       121.    As a result, the Consent Order violations ESA § 1536(a)(2) because neither

the Village nor the Providers ensured that the actions encompassed by the Project would


32
  16 U.S.C. § 1536(a)(2).
33IPaC (Information for Planning and Consultation), which is maintained by the United States Fish
and Wildlife Services, identifies species and habitats known or expected to be known in the Project
location is available at:
 https://ecos.fws.gov/ipac/location/ERNDMEX5VNHBBPVU2DOZR6EQEM/resources.


                                                24
               Case 7:20-cv-08566 Document 1 Filed 10/14/20 Page 25 of 33




not jeopardize the continued existence of threatened or endangered species including the

Indiana Bat and Northern Long-eared Bat.

          122.    The ESA requires that the Village and Providers ensure that the Project

will not result in the “destruction or adverse modification of [critical] habitats.” 34 The

Village and Providers are required to analyze the impact of removing critical habitats on

both the survival and recovery of threatened or endangered species including the Indiana

Bat and Northern Long-eared Bat.

          123.    The Village and Providers have violated the ESA because in failing to

conduct any mandatory review of critical habitats or threated and endangered species

nearby the Project and the Premises, they have failed to ensure that the Project and its

constituent actions will not destroy, or adversely modify, critical habitats for the Indiana

Bat and Northern Long-eared Bat.

          124.    The actions of the Village and Providers violate the ESA and are actionable

under 16 U.S.C. § 1540(g)(1)(A).

          125.    Therefore, the adoption of the Consent Order violates ESA § 1536(a)(2)

making it arbitrary, capricious, and abuse of discretion, and actionable pursuant to 5

U.S.C. 706(2)(A).

          126.    The Consent Order must be vacated, annulled, and set aside.




                                    [intentionally left blank]



34   16 U.S.C. § 1536(a)(2).


                                               25
            Case 7:20-cv-08566 Document 1 Filed 10/14/20 Page 26 of 33




                                         Count III:
                                  Illegal contract zoning

       127.    Plaintiffs incorporate by reference all prior paragraphs.

       128.    The reserved powers doctrine recognizes that “the power of governing is a

trust committed by the people to the government, no part of which can be granted

away.”35

       129.    In the land use context, the “contract zoning” doctrine is a refinement of

this general precept barring municipalities from entering into contracts, including

settlement agreements, in which they agree to grant variances, rezone land, or amend

master land-use plans. This is because “[z]oning is an exercise of the police power to

serve the common good and general welfare” making it fundamental that these

legislative functions “may not be surrendered or curtailed by bargain or its exercise

controlled by the considerations which enter into the law of contracts.” 36

       130.    Here, the Consent Order was not the result of bilateral negotiations at

arm’s length. Instead, it was procured due to the press of litigation in the DJ Action and

the Providers leveraging the weight of their federal claims and resources to the

disadvantage of the Village.

       131.    The Consent Order is a de facto approval of the Providers’ special use

permit application, application for a variance with respect to Village Law § 7-736, and

grant of site plan approval for the Project subject to securing a building permit on

conditions reserved to the Building Inspector’s discretion.




35
 Stone v. Mississippi, 101 U.S. 814, 820 (1879).
36V.F. Zahodiakin Eng’g Corp. v. Zoning Bd. of Adjustment, 86 A.2d 127, 131 (N.J. 1952), cited by,
Church v. Town of Islip, 8 A.D.2d 962 (2d Dep’t 1959).


                                               26
            Case 7:20-cv-08566 Document 1 Filed 10/14/20 Page 27 of 33




        132.    Certain elements of the Consent Order bargain away the Village’s exercise

of its zoning controls and police powers in exchange for the conditionally approving the

Project. For example, it requires that the Village “shall issue a building permit for the

Facility within 15 days of receipt of a complete application,” and reserves to the Building

Inspector certain discretionary elements that would otherwise be reserved to the

Planning Board during site plan review.37 (Consent Order ⁋⁋ 2-3).

        133.    By executing the Consent Order, the Village ostensibly made policy

determinations and interpretations concerning the legality of the Project. And then it

created legal mandates and restrictions that will bind Homeland and its successors.

        134.    The Consent Order is not a permissible form of conditional zoning because

(i) it promotes private interests at the expense of the general welfare; (ii) the authorized

uses of the Premises constitute spot zoning; (iii) certain conditions are unreasonable and

illegal;38 and (iv) the Village improperly divested itself of its police powers in so doing.

        135.    The Consent Order does not embody the type of reasonable development

concessions as between a property owner and a municipality.

        136.    Rather, it reflects the consummation of an ill-fated administrative and

environmental review process that was achieved through attrition in the DJ Action

where the Plaintiffs’ interests were inadequately represented, at best.



37 The Consent Order vaguely references security and lighting systems that will be designed to
minimize or eliminate light pollution, Facility design to minimize noise pollution, monopine tower
color, appearance, and design, and vegetative screening that will be subject to the Building Inspector’s
review and approval when, in fact, these decisions should properly be determined by the Planning
Board. (Consent Decree, ⁋ 2).
38 For example, the Consent Order dubiously recites that “the Village makes no representation

whatsoever whether the ability or authority to construct or maintain the proposed improvements in
Exhibit A are within the rights Plaintiffs claim under the “Existing Rockledge Road Access Easement
(Liber 667, pg. 615) referenced therein.” (Consent Order, ⁋ 8). Clearly, this is not an unqualified
admission that Homeland has access to the Premises as required by Village Law § 7-736.


                                                  27
           Case 7:20-cv-08566 Document 1 Filed 10/14/20 Page 28 of 33




       137.   The Consent Order’s failure to comply with federal and state environmental

laws, and their implementing regulations, as described herein also constitutes a violation

of the Code’s requirements for issuing special use permits for wireless communications

towers. Specifically, Code § 188-70 entitled “Standards for issuing special permits”

imparts mandatory ZBA findings:

              A. No special permit for a communications tower or a
              communications antenna installation shall be granted absent a
              ﬁnding by the Zoning Board that the applicant has met the
              following criteria:

              (1) That the application complies with all requirements of New York
              State Fire Prevention and Building Code, as well as all applicable
              state and federal regulations.

       138.   The ZBA did not make such findings.

       139.   Because the Consent Order constituted a de facto issuance of a special use

permit without the mandatory finding of legal compliance, it was unlawful.

       140.   The Village’s failure to comply with all state and federal environmental

regulations and failure to issue a mandatory finding of such compliance contradicts the

letter and spirit of the Consent Order itself: specifically, Paragraph 4: “nothing in this

Consent Order shall be construed to mean that the Facility does not need to comply with

all applicable existing laws.”

       141.   In reality, the Consent Order and the processes undertaken both before and

after its adoption were an end-run around existing laws and regulations that were not

intended to be bypassed.

       142.   As such, the Consent Order is contrary to NEPA’s mandates and the Code,

it must be vacated, annulled, and set aside.




                                           28
           Case 7:20-cv-08566 Document 1 Filed 10/14/20 Page 29 of 33




                                     Count IV:
                Claim for declaratory relief under 28 U.S.C. § 2201(a)

       143.   Plaintiffs incorporate by reference all prior paragraphs.

       144.   Pursuant to 28 U.S.C. § 2201(a), Plaintiffs are entitled to a declaration of

the rights and other legal relations of the parties with respect to the claims set forth in

Counts I-III, above.

                              State law claims for relief

                                  Count V:
    Declaratory judgment - Building Inspector actions ultra vires and void

       145.   Plaintiffs incorporate by reference all prior paragraphs.

       146.   The Building Permit incorporates the Additional Project Changes, which

parameters materially altered the physical arrangement, layout, and design of the

Project and the Premises.

       147.   These land uses and site plan elements were not reviewed, modified, or

approved by the Planning Board, ZBA, or by the court in the DJ Action.

       148.   The Additional Project Changes bypass environmental significance review

procedures codified by SEQRA and site plan regulations promulgated in the Code and,

instead, substitute in their place the Building Permit. This is illegal and violates SEQRA

and the Code.

       149.   The Consent Order, Additional Project Changes, and Building Permit

masquerade as a self-executing form of municipal action. In reality, neither SEQRA, nor

the Code authorize such unilateral decision-making that entirely bypasses such public

review and participation in site planning and environmental significance review.

       150.   An actual and justiciable controversy exists between the parties insofar as

Petitioners contend that the Consent Order, Additional Project Changes, and Building


                                            29
             Case 7:20-cv-08566 Document 1 Filed 10/14/20 Page 30 of 33




Permit are illegal and void as violate SEQRA and the Code by circumventing mandatory

environmental significance review.

       151.    Because the Building Inspector exceeded his authority in unilaterally

reviewing and approving the Additional Project Changes and then issuing the Building

Permit, his actions where thus ultra vires and an improper delegation of SEQRA review

authority.

       152.    As such, the Building Permit has no legal force and should be declared a

nullity as a matter of law.

       153.    Petitioners thus seek a judicial declaration that the adoption, form, and

contents of the Building Permit are illegal and void ab initio, and must be vacated,

annulled, and set aside.

     154.      Plaintiffs have no adequate remedy at law.

                                  Count VI:
Declaratory judgment - final action proceeding without environmental review

       155.    Plaintiffs incorporate by reference all prior paragraphs as though set forth

herein.

       156.    An “action” under SEQRA is broadly defined to include:

               (1)   projects or physical activities, such as construction or other
                     activities that may affect the environment by changing the
                     use, appearance or condition of any natural resource or
                     structure, that . . . require one or more . . . approvals from an
                     agency or agencies;

               (2)   agency planning and policy making activities that may affect
                     the environment and commit the agency to a definite course
                     of future decisions;

               (3)   adoption of agency rules, regulations and procedures,
                     including local laws, codes, ordinates, executive orders and
                     resolutions that may affect the environment;



                                            30
               Case 7:20-cv-08566 Document 1 Filed 10/14/20 Page 31 of 33




                  (4)     any combinations of the above.39

          157.    The Building Inspector ‘s actions in reviewing the Additional Project

Changes and in the Building Permit each constituted an “action” under SEQRA.

          158.    The Building Inspector failed to thoroughly analyze and reason through all

significant adverse environmental impacts attendant to the Project, many of which were

dismissed or improperly characterized as insignificant.

          159.    The Project has undergone significant changes and revisions since the

Applications were denied on May 30, 2018, since the Consent Order was executed on

January 30, 2020, and since the Building Inspector reviewed the Additional Project

Changes and issued the Building Permit on June 15, 2020.40

          160.    Because the Building Inspector’s final action in issuing the Building Permit

did not account for the Project’s attendant environmental impacts, it was unlawful and

arbitrary and capricious.

          161.    Respondents should be enjoined from taking any steps in furtherance of the

Building Permit or its conditions until the SEQRA process for the Project has been

acceptably completed.

          162.    Plaintiffs have no adequate remedy at law.




39   6 N.Y.C.R.R. § 617.2(b).

40   6 NYCRR §§ 617.7(e)-(f).


                                                31
           Case 7:20-cv-08566 Document 1 Filed 10/14/20 Page 32 of 33




                                  Count VII:
             For an order and judgment pursuant to CPLR § 7803(3)

      163.   Petitioners incorporate by reference all prior paragraphs.

      164.   The Village did not properly implement SEQRA in bypassing its mandatory

functions including environmental significance review by improperly delegating SEQRA

review authority to the Building Inspector.

      165.   These flaws were then ratified by executing the Consent Order.

      166.   The Building Inspector’s subsequent and discretionary actions in approving

the Additional Project Changes and in issuing the Building Permit bypassed mandatory

SEQRA review.

      167.   The Consent Order and Building Permit are arbitrary, capricious, and

irrational as there are no factual or legal bases to support approving the Project and its

significant and unstudied changes without mandatory SEQRA review as prescribed by

SEQRA and the Code.

      168.   Accordingly, the Consent Order and Building Permit must be vacated,

annulled and set aside.




                                [intentionally left blank]



                                           32
            Case 7:20-cv-08566 Document 1 Filed 10/14/20 Page 33 of 33




                                   Prayer for relief

      WHEREFORE,            Plaintiffs/Petitioners     demand      judgment       against

Defendants/Respondents:

      (a)     For a declaratory judgment vacating, annulling, and setting aside
              the Consent Order and Building Permit or, alternatively, enjoining
              and restraining the Providers from performing any construction and
              site development on the Premises pursuant to the Building Permit;

      (b)     For an order and judgment pursuant to CPLR § 7803(3) declaring
              the Building Permit as being arbitrary, capricious, and an abuse of
              discretion and ultra vires and void because the Building Inspector
              exceeded his limited purview and grant of authority and the Code,
              and in bypassing mandatory SEQRA review of the Additional Project
              Changes;

      (c)     Awarding Plaintiffs/Petitioners the costs and disbursements of this
              action; and

      (d)     For such other and further relief as this Honorable Court deems just,
              proper, and equitable.

Dated: Brewster, New York
      October 14, 2020

                                                Respectfully submitted,

                                                MICHAEL V. CARUSO, P.C.


                                                By:    /s/ Michael V. Caruso
                                                Michael Vincent Caruso (MC0117)
                                                3871 Danbury Road
                                                Brewster, New York 10509
                                                Tel: (845) 207-5452
                                                Fax: (845) 251-0002

                                                Attorneys for plaintiffs/petitioners




                                           33
